Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims

Applicant amends Claims 1, 8, and 15-20.
Claims 1-20 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1,2, 8,9,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda 20220067895 in view of Kendrick 20150294312 in view of Schultz US20090116703A1

Regarding Claim 1, 

an ATM configured to perform a task that comprises at least one of withdraw cash, deposit  cash, and check an account balance, 
wherein the ATM comprises a camera configured to capture one or more images of the user operating the ATM; 
Maeda is directed to an ATM utilizing image authentication.  (Maeda, abstract; para 0031)
a server, operably coupled with the ATM, comprising: a memory operable to store a user profile associated with the user, the user profile comprises a first image of the user; 
(Maeda, para 0004, “[0004] In recent years, biometric authentication methods such as facial authentication are being introduced in various fields, including ATMs of financial institutions. For example, systems exist in which a camera is provided to the ATM to capture a facial image of a customer, and facial authentication is performed by comparing this captured image against pre-registered facial data corresponding to the account holder.”)


a processor, operably coupled with the memory, and configured to: receive, from the ATM, a request to verify the identity of the user when the ATM receives a transaction request to perform the task; 
in response to receiving the request from the ATM, perform a first authentication operation to verify the identity of the user, comprising: 
triggering the camera associated with the ATM to capture a second image of the user; 
Maeda discloses a process to obtain an optimal facial recognition photo from an ATM.  (Maeda, para 0011, “[0011] A second aspect of the present disclosure is an image processing device including (1) a camera configured to output a captured image, and (2) an image determination section configured to determine based on the captured image output from the camera whether or not a target in a captured image meets a predetermined level, and a guidance section configured to provide audio or on-screen guidance in cases the determination performed by the image determination section results in determination that the predetermined level has not been met.”).  The optimization determination could be handled via communication with a server remote from the ATM.  (Maeda, para 0130, “0130] (C-15) Furthermore, in the exemplary embodiments described above, an image processing device applied to the automated transaction device 1, a POS register, a POS payment terminal, a self-checkout machine, a ticket machine, or the like includes the image determination section 51 to determine whether or not a captured facial image of the face of customer is a facial image suitable for facial authentication. However, the image determination section 51 may be provided to the host computer 2 or the facial authentication server 3. In such an example, the communication section 30 of the image processing device transmits facial image data of the imaged customer face to the host computer 2 or facial authentication server 3 that includes the image determination section 51, and receives facial state determination result data therefrom. The host computer 2 or facial authentication server 3 includes a communication section that transmits and receives data such as the facial state determination result data. For example, a flag indicating whether or not customer guidance is required, a flag indicating whether the state of the facial image is “good” or “bad”, or parameter values regarding facial position, facial angle, and the like may be set in the facial state determination result data. For example, parameter values may be set in the facial state determination result data in cases in which customer guidance is required or cases in which the state of the facial image is poor.”)


receiving, from the ATM, the second image of the user; comparing the second image of the user with the first image of the user; 
determining whether the first image of the user corresponds to the second image of the user; 
Maeda discloses allowing a customer account access following image verification.  (Maeda, para 0072-73, “In cases in which the captured image is determined to be an optimal shot during the processing of step S104 described above, the control section 10 passes, via the communication section 30, data including the facial image to the facial authentication server 3, and requests facial authentication processing (S106). Note that in cases in which authentication by the facial authentication server 3 is unsuccessful, the control section 10 may end the transaction.  After the customer identity has been verified by facial authentication by the facial authentication server 3 by the processing of step S106 described above, the control section 10 displays an operation screen (not illustrated in the drawings) on the operation/display section 12 in order to receive input of a personal identification number (PIN), and receives PIN input by the customer (S107).”)


in response to receiving the request from the ATM, perform a second authentication operation to verify an authentication media item of the user, wherein the authentication media item comprises at least one of a barcode, a Quick Response (QR) code, a coded image, a coded text, and wherein the authentication media item is embedded with a unique code that is a unique identifier for authenticating the user, and wherein the authentication media item is displayed to an ATM terminal such that a camera of the ATM terminal can capture the first authentication media image;
Maeda discloses that multiple rounds of imaging for biometric information could occur.  One type of imaging could be encoded information in a QR code.  (Maeda, para 0119, “Although a case in which the face of a customer is imaged has been given as an example of facial authentication in the exemplary embodiments described above, there is no limitation thereto. For example, cases in which a facial image on a driving license, passport, or identification card is imaged, or cases in which a two-dimensional barcode including customer facial information, such as facial feature information required for facial authentication, is imaged may be applied. Moreover, although a case in which authentication is performed based on a facial image generated by facial imaging of the customer and on image data or biometric information (such as fingerprint information or facial feature information) required for facial authentication that has been pre-registered on a card or in the facial authentication server 3 has been given as an example of facial authentication in the exemplary embodiments described above, there is no limitation thereto. For example, authentication may be performed based on a facial image generated by facial imaging of the customer, and on a facial image captured from a photograph on a driving license, passport, or identification card. In such an example, the face of the customer may be imaged in a first round of imaging, and a facial image on a medium such as a driving license may be imaged during a second round of imaging. The order of these first and second rounds of imaging may be reversed. Alternatively, code information representing encoded facial feature information displayed on a mobile terminal such as a smartphone may be imaged, and authentication may be performed based on this imaged code information and a captured facial image of the face of the customer. Alternatively, instead of imaging, facial image data or biometric information stored on a driving license, passport, identification card, IC chip, or mobile terminal may be transmitted through the communication section 30.”; “For example, the automated transaction device 1 (camera 13) may read a QR code® (i.e., a two-dimensional encoded image of customer facial information) displayed on a smartphone or the like, and shine a laser beam when imaging this QR code® or the like in order to perform facial authentication. The light may be shone over a region of a predetermined size, serving as an illuminated plane. The camera 13 is able to capture the code when part or all of the code is within an optical axis of the shone light, or is within the illuminated plane. The customer will therefore bring their smartphone closer to the laser beam in the vicinity of the camera 13.” Para 0124)

in response to receiving the request from the ATM, perform a third authentication operation to verify a pin number of the user; 
(Maeda, claim 9, “The image processing device of claim 1, further comprising an input section configured to receive input of a personal identification number (PIN) by the customer after imaging by the camera has ended.”

Maeda does not explicitly disclose
in response to receiving the request from the ATM, perform a fourth authentication operation to verify a user data of the user, wherein the user data of the user includes historical transaction requests, timestamps of the historical transaction requests, location coordinates of ATM terminals from which the historical transaction requests have been recorded;
Kendrick is directed to an transaction authorization system.  (Kendrick, abstract).  Kendrick discloses that a transaction system can record past transaction locations/times in order to detect possible fraudulent outliers.  (Kentric, para 0150, “In another example, profile management device 110 may analyze characteristics of the potential transaction to determine whether it is the type of transaction that is likely to be authentic. For example, profile management device 110 may compare received location information and time information with historical information to determine if the current potential transaction is an outlier (and therefore possibly fraudulent).”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda with the transaction history of Kendrick with the motivation of preventing fraud.  Id.

Maeda does not explicitly disclose

assign a score value to each of the plurality of identification operations;
determine a sum score based on the assigned score values of the plurality of identification operations; and
in response to determining that the sum score is above a threshold value, approve the transaction request.
Schultz is directed to a user authentication system.  (Schultz, abstract).  Schultz discloses that the system uses multifactor authentication.  Individual factors are scored and if the aggregate score is over a threshold, then the user is approved.  (Schultz, para 0033, “Result aggregation component 438 may receive authentication scores from voice biometric component 432, facial biometric component 434, and other authentication component 436 and may combine the different authentication scores to obtain a multifactor authentication result. In one exemplary embodiment, result aggregation component 438 may determine the multifactor authentication result as follows:
multifactor authentication result=score 1+score 2+ . . . +score N,
where each of score 1 to score N corresponds to a different authentication score from voice biometric component 432, facial biometric component 434, and/or other authentication component 436. In this exemplary embodiment, if the multifactor authentication result exceeds a configurable threshold, it may be determined that the user is properly authenticated.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda and Kendrick with the score of Schultz with the motivation of authenticating users.  Id.




Regarding Claim 2, Maeda, Kendrick and Schultz disclose the system of claim 1.
wherein the first authentication operation further comprises, in response to determining that the first image of the user does not correspond to the second image of the user, denying the transaction request.
(Maeda, para 0072, “In cases in which the captured image is determined to be an optimal shot during the processing of step S104 described above, the control section 10 passes, via the communication section 30, data including the facial image to the facial authentication server 3, and requests facial authentication processing (S106). Note that in cases in which authentication by the facial authentication server 3 is unsuccessful, the control section 10 may end the transaction.”)

Regarding Claims 8,9,15,16
See prior art rejections of claims 1,2


Claims 3,10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kendrick in view of Schultz in view of Wang US8224042B2



Regarding Claim 3, Maeda, Kendrick and Schultz disclose the system of claim 1.
wherein determining whether the first image of the user corresponds to the second image of the use comprises: extracting a first set of features of the user from the first image of the user, wherein: the first set of features comprises biometric features of the user; and 
(Maeda, para 0117, “Note that biometric information required for facial authentication, vein-based authentication, or the like may be included in the customer information. In cases in which biometric information is not included the customer information, the customer information may be used by the automated transaction device 1 or an external device (such as a server) to acquire this biometric information.”)

Maeda does not explicitly disclose
the first set of features is represented by a first vector comprising a first set of numerical values; extracting a second set of features of the user from the second image of the user, 
wherein the second set of features is represented by a second vector comprising a second set of numerical  values; 
comparing each numerical value from the first set of numerical values with a corresponding numerical value from the second set of numerical values; 
determining whether more than a threshold percentage of the first set of numerical values are within a threshold range from corresponding numerical values from the second set of numerical  values; and 
in response to determining that more than the threshold percentage of the first set of numerical values are within the threshold range from the corresponding numerical values from the second set of numerical values, determining that the first image of the user corresponds to the second image of the user. 
Wang is directed to a facial recognition method.  Maeda discloses determining a facial match based on comparison of vectors against a threshold.   (Maeda, abstract, “Automatic face recognition. In a first example embodiment, a method for automatic face recognition includes several acts. First, a face pattern and two eye patterns are detected. Then, the face pattern is normalized. Next, the normalized face pattern is transformed into a normalized face feature vector of Gabor feature representations. Then, a difference image vector is calculated. Next, the difference image vector is projected to a lower-dimensional intra-subject subspace extracted from a pre-collected training face database. Then, a square function is applied to each component of the projection. Next, a weighted summation of the squared projection is calculated. Then, the previous four acts are repeated for each normalized gallery image feature vector. Finally, the face pattern in the probe digital image is classified as belonging to the gallery image with the highest calculated weighted summation where the highest calculated weighted summation is above a predefined threshold.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda, Kendrick and Schultz with the vector comparison of Wang with the motivation of matching images.  Id.


Regarding Claims 10,17
See prior art rejections of claims 3



Claims 4,11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kendrick in view of Schultz in view of Sharma 20180121926

Regarding Claim 4, Maeda, Kendrick and Schultz disclose the system of claim 1.

comparing the first image of the … item with the second image of the … item; determining whether the first image of the … item corresponds to the second image of the … item; and 
in response to determining that the first image of the …  item corresponds to the second image of the … item, approving the transaction request.
Maeda discloses that a authorization system may compare a input image against a stored reference.  See prior art rejection of claim 1.

Maeda does not explicitly disclose
wherein: the user profile further comprises a first image of an authentication media item, wherein: 
the authentication media item comprises at least one of a barcode and a Quick Response (QR) code; 
the authentication media item is associated with a unique code; and the unique code is a unique identifier used for authenticating the user; and the processor is further configured to verify the user by performing a second authentication operation, comprising:
communicating the authentication media item to a user device associated with the user; 
receiving, from the ATM, a second image of the authentication media item, captured by the camera, when the user presents the authentication media item to the ATM; 
authentication media
Sharma is directed to an ATM authorization system utilizing an account identifier and biometric data.  (Sharma, abstract).  Sharma discloses that an identifier could comprise a QR code.  (Sharma, para 0045, “[0045] In step 402, the ATM 110 receives inputs of an account identifier and a unique personal identifier of a customer. These may be entered by the customer using a keypad of the ATM 110. Alternatively, the customer may be supplied with bank passbook or card having an optical code such as a QR code with the details such as customer account number and unique identification number, for example AADHAR number encoded in the optical code. The AADHAR number and valid customer details, which may be required by the issuer to validate can be stored in QR code.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda, Kendrick and Schultz with the authentication media of Sharma with the motivation of authenticating a transaction.  Id.

Regarding Claims 11,18
See prior art rejections of claims 4

Claims 5,6,12,13,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kendrick in view of Schultz in view Sharma 20180121926 in view of Barkan 20110309147 in view of Pielemeier 5053612

Regarding Claim 5, Maeda, Kendrick, Schultz and Sharma disclose the system of claim 4.

Maeda does not explicitly disclose
wherein the ATM further comprises a beam splitter, operably coupled with the camera, the beam splitter comprises an optical device that is configured to: capture beams of light reflected from the authentication media item… ; and divert the captured beams of light to the camera. 
Barkan is directed to a multi window customer scanner.  (Barkan, abstract).  Barkan discloses the user of a beam splitter such that a camera can capture two fields of view from two windows to capture multiple information.  (Barkan, para 0061-62, “The second scanning system 202 further comprises a splitter mirror 210 that divides the FOV 212 of common camera 208 into a first field of view 214 for imaging the target barcode 42 of the target object 44 out the first window assembly 22 and a second field of view 216 for imaging a target object such as auxiliary data 206 found on an auxiliary object 204 out the second window assembly 28 at different or the same time. The common camera 208 of FIG. 3 scans the auxiliary data 206 in the same manner described and shown in FIG. 8 as that of the target object 44. In addition to auxiliary data 206 being in form of a soft barcode on a cell phone (see FIG. 2), other indicia such as signature codes, fingerprint, hard and soft barcodes, 1D and 2D barcodes, and the like can be imaged and read without departing from the spirit and scope of the claimed invention. The second FOV 216 of the second scanning system 202 projected through the second window assembly 28 provides an area for the auxiliary object 204 to be positioned and imaged as illustrated in FIG. 2 within the customer interface 200. In the illustrated example embodiment of FIG. 3, a separate illumination source is not required for auxiliary objects 206 positioned in environments with sufficient lighting or in situations where backlighting is provided for example by a cell phone.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda, Kendrick, Schultz and Sharma with the beam splitter of Barkan with the motivation of capturing data from different windows.  Id.

Maeda does not explicitly disclose
when the authentication media item is inserted into a dedicated slot of the ATM
 Pielemeier is directed to a card reader.   (Pielemeier, abstract).  Pielemeier discloses that a beam splitter may be used to allow a camera to read different sides of a card inserted in a slot that are not in its field of view.  (Pielemeier, Fig.3)    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda, Kendrick, Schultz, Sharma and Barkan with the slot of Peilemer with the motivation of capturing data from a card.  Id.

Regarding Claim 6, Maeda, Kendrick, Schultz, Sharma, Barkan and Pielemeier disclose the system of claim 5.

wherein the beam splitter is positioned at an angle with respect to the camera such that the camera is enabled to capture: the second image of the authentication media item when the authentication media item is presented to the ATM even though the authentication media item is not within a field of view of the camera; and the second image of the user.
See prior art rejection of claim 5 regarding Barkan and Pielemeier.

Regarding Claims 12,13,19,20
See prior art rejections of claims 5,6

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kendrick in view of Schultz in view Sharma 20180121926 in view of Sime US5386104A

Regarding Claim 7, Maeda, Kendrick, Schultz and Sharma disclose the system of claim 4.

Maeda does not explicitly disclose
wherein the processor is further configured to: determine whether the first authentication operation has failed; and
determining that the first authentication operation has failed, perform the second authentication operation.
Sime is directed to an ATM fraud detection system.  (Sime, abstract).   Sime discloses that if a biometric authorization fails, the system may obtain further user authorization in order to proceed.  (Sime, claims 4,5, “4. The system of claim 2, in which said means for determining whether the user is valid comprises a user transaction authorization module having inputs which include the following: biometric user value; biometric reference value; suspicion count; type of predicted transaction; and type of actual transaction.  5. The system of claim 4, in which said user transaction authorization module can, depending upon the various inputs, either continue with a user transaction, terminate a user transaction, or obtain further information concerning the user before making a final determination.”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Maeda, Kendrick, Schultz and Sharma with the failure determination of Sime with the motivation of authorizing transactions.  Id.

Conclusion
Relevant art not relied on but made of record include
Thakkar, “MFA (Multi-factor Authentication) With Biometrics”, 2020, https://web.archive.org/web/20201118011229/https://www.bayometric.com/mfa-multi-factor-authentication-biometrics/
Discloses that multifactor authentication is known to be used in transactions.  (Thakkar, pp.5-6, “Knowledge factor
This category of authentication factors consists of elements based on knowledge. Users can authenticate with something they know, for example: PINs, passwords, security questions, etc.

Ownership factor
This category of authentication factors consists of elements based on ownership or possession. Users can authenticate with something they possess, for example: ID cards, identity documents, keys, tokens, access cards, etc.

Inherence factor
This category of authentication factors consists of elements based on inherence. Users can authenticate with their inherent characteristics, for example: fingerprints, iris pattern, retinal pattern, signature, voice, DNA profile and other biometric characteristics.”)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687